Title: To Thomas Jefferson from Robert Montgomery, 15 October 1787
From: Montgomery, Robert
To: Jefferson, Thomas


Alicante, 15 Oct. 1787. Acknowledges TJ’s letter of 10 Sep. and will follow his advice concerning the consulate. Has just received a letter from Algiers, dated 29 Sep., which states that the plague has subsided and that the people go about their ordinary business; has also been informed that the crew of a Russian ship, captured by the Algerines, has been ransomed through the mediation of the Dutch consul: the captain for 3,000 Spanish dollars, 2 mates for $2,000 each; a carpenter and boatswain for $1,500 each; 10 men at $1,000 each; plus “Regency Duty” of 16 per cent; totalling $23,200. If this report is correct, this is so much greater than “anything ever paid before the Spanish Peace, that I fear our Poor Country men will be Obliged to look up to the universal Redamer for their first relief.” Lamb arrived in Boston about the beginning of August.
